                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Joseph Anthony Favors,                                        Civ. No. 21-1103 (PAM/LIB)

                            Plaintiff,

v.                                                                                 ORDER

Nancy Johnston and Jodi Harpstead,

                            Defendants.


       This matter is before the Court on Plaintiff’s Application to Proceed in forma

pauperis (“IFP”), and his subsequent Motion to Amend his pleading. Because Favors has

applied for IFP status, the Court examines not only Favors’s financial eligibility for IFP

status, but also the viability of his claims. See 28 U.S.C. § 1915(e)(2)(B).

       In this lawsuit, Plaintiff Joseph Anthony Favors alleges that restrictions placed upon

him by the Minnesota Sex Offender Program (“MSOP”) regarding his ability to purchase

goods from outside sources is an infringement of his federal constitutional rights and state

statutory provisions. Because the federal constitutional claims are without merit and the

Court lacks jurisdiction over the state-law claims, the Court will deny Favors’s application

and dismiss this matter without prejudice.

       The Court has substantial doubts that Favors qualified financially for IFP status at

the time this action was filed. Magistrate Judge Leo I. Brisbois previously ordered Favors

to submit financial information from his checking, savings, and institutional trust accounts

for the months of February, March, and April 2021, to verify that Favors was unable to pay

the filing fee for this matter without undue hardship. (Docket No. 2.) Favors submitted
the information for February and March 2021, but not for April 2021. See Favors v.

Internal Revenue Service, No. 21-CV-359 (PJS/TNL), Docket Nos. 16 & 19 (D. Minn).

This omission may be purposeful, as Favors admits in his Complaint that he had sufficient

funds on April 23, 2021, to request permission to purchase a second musical keyboard.

(See Compl. (Docket No. 1) ¶ 19.) This Court doubts that foregoing a second keyboard to

pay the filing fee for this matter—or any of the seventeen lawsuits Favors has now filed in

this District since January 1, 2021—amounts to the kind of undue hardship contemplated

by the IFP statute.

       For purposes of this case, however, whether Favors qualified financially for IFP

status at the time he initiated this lawsuit is irrelevant. That is because Favors has filed a

Complaint that fails to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam).

In reviewing whether a complaint states a claim on which relief may be granted, this Court

must accept as true all of the factual allegations in the complaint and draw all reasonable

inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir.

2008). Although the factual allegations in the complaint need not be detailed, they must

be sufficient to “raise a right to relief above the speculative level . . . .” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a claim to relief that is

plausible on its face.” Id. at 570. In assessing the sufficiency of the complaint, the court

may disregard legal conclusions that are couched as factual allegations. See Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). Pro se complaints are to be construed liberally, but the



                                               2
pleading must still allege sufficient facts to support the claims advanced. See Stone v.

Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       Favors’s pleading is unnecessarily complicated—38 pages spread across two

documents (Docket Nos. 1 & 4-1)—for what amount to relatively straightforward claims

for relief. MSOP policy restricts clients from purchasing goods from providers other than

those approved by MSOP itself. For example, Favors alleges that MSOP clients are

required to purchase food and drinks from the MSOP canteen, even if the same goods may

be had for cheaper from other vendors. (E.g., Compl. ¶ 34.) Favors has several theories

regarding why this restriction amounts to a federal constitutional violation. None of his

theories has any merit.

       To begin, Favors argues that any restriction on his ability to purchase from outside

vendors amounts to a constitutional violation, as similar restrictions cannot be placed on

persons who are not MSOP clients. (E.g., id. ¶ 31.) To determine whether MSOP clients

retain a particular constitutional right 1 given their civil commitment, courts in this District

have adopted a “modified” Turner analysis. See Ivey v. Mooney, No. 05cv2666, 2008 WL

4527792, at *4 (D. Minn. Sept. 30, 2008) (Tunheim, J.). Under Turner v. Safely, a prison

regulation may impinge on an inmate’s constitutional rights if it is “reasonably related to

legitimate penological interests.” 482, U.S. 78, 89 (1987). The court in Ivey, seeking to



1
  That Favors may bring constitutional claims premised on restrictions in making purchases
from outside vendors is itself a matter of some doubt. See Senty-Haugen v. Goodno, 462
F.3d 876, 886 n.7 (8th Cir. 2006) (finding that restrictions on access to outside vendors
was a “de minimis restriction[] with which the Constitution is not concerned . . . .”
(quotation omitted)).
                                               3
apply Turner’s analytical framework to civil commitments, recognized that “penological

interests” were not the appropriate consideration, and instead considered the challenged

policy’s reasonable relationship to legitimate therapeutic and institutional interests. Ivey,

2008 WL 4527792, at *4, 10. Since Ivey, this District has consistently used the modified

Turner analysis in cases brought by MSOP residents challenging the constitutionality of

conditions imposed on them.

       Courts both in this District and elsewhere have regularly recognized the institutional

interests of detention facilities, both penal and non-penal, in limiting the sources of goods

that may enter the facility, including MSOP. See, e.g., Semler v. Ludeman, No. 09cv732,

2010 WL 145275, at *14 (D. Minn. Jan. 8, 2010) (Montgomery, J.) (finding restrictions on

suppliers in MSOP context consistent with Turner); Branson v. Piper, No. 16cv1790, 2017

WL 9249421, at *2 (D. Minn. May 3, 2017) (Noel, M.J.) (concluding that “[t]o the extent

that MSOP’s property policy restricts Plaintiff’s First Amendment rights, the restriction is

substantially outweighed by MSOP’s interest in maintaining a secure facility and

regulating the introduction of outside products . . . .”); Payne v. Friel, 266 F. App’x 724,

727 (10th Cir. 2008) (per curiam) (upholding dismissal of challenge to prison policy

restricting choice of book vendors). Favors does not allege that the MSOP policy at issue

is somehow outside the ambit of this authority.          MSOP officials have an obvious

institutional and safety interest in controlling what goods enter the facility, and Favors has

not identified any aspect of the policy that does not appear related to that interest.

       Favors also contends that even if the policy itself does not violate his constitutional

rights, the manner in which it is applied amounts to an equal-protection violation, as other

                                              4
MSOP clients have been permitted to make purchases from outside vendors. Favors does

not allege that his membership within a protected group, such as racial or religious identity,

accounts for the difference in treatment. Instead, Favors expressly puts forward a class-of-

one equal-protection claim, alleging that he alone has been singled out for inequal

treatment.

       “The threshold inquiry in an equal protection case is whether the plaintiff is

similarly situated to others who allegedly received preferential treatment.” Domina v. Van

Pelt, 235 F.3d 1091, 1099 (8th Cir. 2000).        “To be similarly situated for purposes of a

class-of-one equal-protection claim, the persons alleged to have been treated more

favorably must be identical or directly comparable to the plaintiff in all material respects.”

Reget v. City of La Crosse, 595 F.3d 691, 695 (7th Cir. 2010). “A class-of-one plaintiff

must . . . provide a specific and detailed account of the nature of the preferred treatment of

the favored class, especially when the state actors exercise broad discretion to balance a

number of legitimate considerations.” Nolan v. Thompson, 521 F.3d 983, 990 (8th Cir.

2008) (internal quotation omitted). Favors falls well short of this requirement. Although

Favors alleges in a conclusory manner that similarly situated MSOP clients have been

permitted more latitude, he does not provide factual allegations that, if proved true, would

establish that any MSOP client truly similarly situated to him has been treated any more

favorably. (Compl. Addendum (Docket No. 4-1) ¶ 16.) Indeed, the only way in which the

other MSOP clients are alleged to be “similarly situated” to Favors is that they are MSOP

clients. Moreover, Favors suggests that the MSOP clients who have been permitted greater

outside vendor privileges are not similarly situated insofar as those clients have agreed to

                                              5
participate in sex-offender treatment while, by implication, Favors has not. (See Compl.

Addendum ¶ 15.)

       Favors also contends that the policy violates his procedural-due-process rights

through the policy. According to Favors, a provision of the Minnesota Health Care Bill of

Rights creates a protected liberty interest in the right of MSOP clients to purchase goods

from outside vendors of their choosing. See Minn. Stat. § 144.651, subd. 24 (“Residents

may purchase or rent goods or services not included in the per diem rate from a supplier of

their choice unless otherwise provided by law.”). But “the Supreme Court has decided that

state laws can only create liberty interests that relate to freedom of movement.” Senty-

Haugen v. Goodno, No. 04cv1077, 2005 WL 2917464, at *4 (D. Minn. Nov. 4, 2005)

(Montgomery, J.). Additionally, there is no indication that the Minnesota Legislature

through § 144.651 intended to create a liberty interest to which procedural protections

attached. Quite the opposite: exclusive authority rests with the state commissioner of

health to enforce the provisions of that statute, and the patient’s right to seek redress does

not extend beyond the grievance procedures provided in § 144.651, subd. 20. See Favors v.

Kneisel, 902 N.W.2d 92, 94-96 (Minn. Ct. App. 2017).

       Favors also contends that the restriction on access to outside vendors amounts to a

violation of his substantive-due-process rights. To succeed on such a claim, Favors must

plead facts that, if proved true, would “demonstrate that the government action complained

of is truly irrational, that is something more than . . . arbitrary, capricious, or in violation

of state law.” Creason v. City of Washington, 435 F.3d 820, 824 (8th Cir. 2006) (quotation

omitted). The Court has already found that, far from being irrational, the restrictions

                                               6
Favors alleges are reasonably related to the institutional needs of MSOP. That Favors

cannot purchase cheaper soda from outside vendors is not the kind of “conscience-

shocking” deprivation required to establish a violation of substantive due process. County

of Sacramento v. Lewis, 523 U.S. 833, 849 (1998). The same can be said of Favors’s claim

that the MSOP policy restricting outside vendors creates unsafe living conditions in

violation of the Eighth and Fourteenth Amendments. It is simply not plausibly alleged that

the restrictions Favors complains of amount to unsafe or constitutionally deficient

conditions of daily living.

       Favors remaining claims arise under state law rather than federal law. The Court

lacks original subject-matter jurisdiction over these claims. Unlike with the federal-law

claims, 28 U.S.C. § 1331 does not provide a basis for the Court’s jurisdiction over the state-

law claims, and Favors does not allege that the parties are of diverse citizenship such that

28 U.S.C. § 1332(a) may supply jurisdiction over the state-law claims. And the Eighth

Circuit has instructed district courts not to exercise supplemental jurisdiction over state-

law claims where, as here, all federal law claims are dismissed prior to trial. See Hervey v.

County of Koochiching, 527 F.3d 711, 726-27 (8th Cir. 2008).

       Accordingly, this matter will be dismissed without prejudice—the federal claims

pursuant to § 1915(e)(2)(B), and the state claims for lack of jurisdiction. Favors’s Motion

to Amend his pleading (Docket No. 4) is granted insofar as the Court has considered both

the original Complaint and the proposed supplemental pleading in concluding that relief is

not available to Favors in this action.



                                              7
      Accordingly, IT IS HEREBY ORDERED that

      1.     Plaintiff’s Motion to Amend (Docket No. 4) is GRANTED;

      2.     Plaintiff’s Application to Proceed in forma pauperis (Docket No. 2) is

             DENIED; and

      3.     This matter is DISMISSED without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Thursday, June 24, 2021
                                             s/ Paul A. Magnuson
                                             Paul A. Magnuson
                                             United States District Court Judge




                                         8
